Dear Mr. Cheramie:
Your inquiry of recent date addressed to Attorney General William J. Guste, Jr. has been directed to me for attention and reply.
You ask the following question:
    Whether or not the Town of Golden Meadow may place speed bumps to regulate traffic on its public streets?
Subject to the limitations expressed previously in our Opinion Number 77-158 dated February 10, 1977, copy enclosed, and under the provisions particularly of R.S. 32:41 the Town of Golden Meadow may employ the use of speed bumps in order to protect the public safety.
If you have any further questions regarding this matter, please do not hesitate to contact our office.
Sincerely yours,
                           WILLIAM J. GUSTE, JR. ATTORNEY GENERAL
                           BY: HARRY H. HOWARD Assistant Attorney General
HHH:mb
Enclosure (1)